MORROW, Presiding Judge.
Burglary is the offense; penalty assessed at confinement in the penitentiary for three years.
The record is before this court without a statement of facts.
The bills of exception simply carry forward the contention of the appellant that the indictment is insufficient. This was urged in a motion to quash the indictment based upon the proposition that the ownership was not sufficiently alleged. In the indictment it is charged that the accused entered the house occupied by O. L. Curren, hereinafter called “injured party”. The contention has been held unsound in the authorities cited by Mr. Branch in his Ann. Tex. P. C., sec. 2324, among which are the following: Tidwell v. State (Texas Crim. App.), 45 S. W., 1015; Moore v. State, 48 Texas Crim. Rep., 400, 88 S. W., 230.
The judgment is affirmed.

Affirmed.